Citation Nr: 0736111	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-39 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1980 to 
November 1986 and from January 1989 to November 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the above claims.  

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's tinnitus had its onset during service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002), 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a 



nexus between the claimed in service disease or injury and 
the present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

In July 2003, only eight months following the veteran's 
separation from service, he was evaluated by Gregory J. 
Spirakakis, Au.D. for complaints of constant, high pitched 
tinnitus, bilaterally.  He gave a history of occasional noise 
exposure during service secondary to construction site and 
heavy equipment noise, as well as from qualifying on a firing 
range.  In a September 2003 statement, the veteran reported 
that he had a constant ringing in his ears going back to two 
to three years before separation when he was qualifying with 
a 9 mm pistol.  Consistent with this report is the veteran's 
firearm qualification records.  

There is no reason to doubt the credibility of the veteran.  
His records are internally consistent, and it is facially 
plausible that he was exposed to noise while in service, 
especially given his exposure to gunfire.  The veteran is 
also competent to report the symptoms of tinnitus.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; 
such knowledge comes to a witness through use of his senses, 
that which is heard, felt, seen, smelled or tasted.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  It is within the veteran's 
realm of personal knowledge whether he has ringing in his 
ears.  As the veteran reported that the ringing in his ears 
began in service and continued until present, no medical 
opinion as to the etiology of tinnitus is necessary to grant 
service connection.  See 38 C.F.R. § 3.303(b).

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 3.102 (2007).  Therefore, the veteran's claim for tinnitus 
is granted.  In light of this result, a detailed discussion 
of VA's duties to 


notify and assist is unnecessary, as any potential failure of 
VA in fulfilling these duties is harmless error.
 
 
ORDER

Service connection for tinnitus is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran provided a private audiologic evaluation dated in 
July 2003.  This report is in graph form only, which the 
Board is unable to interpret.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (the Board may not interpret graphical 
representations of audiometric data).  Accordingly, on remand 
the RO/AMC should make arrangements to have this graph 
interpreted, as well as schedule the veteran for VA 
audiological examination.  

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
audiological examination.  The examiner 
should be provided with and review the 
veteran's claims folder in conjunction 
with the examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.

The examiner should interpret the 
audiometer graph, dated July 2, 2003.  
The examiner should specifically report 
the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz for both ears.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or more likelihood) 
that any current hearing loss had its 
onset during active service or is 
related to any in-service disease or 
injury, including noise exposure.

A complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


